Citation Nr: 1627180	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  06-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to June 1987.  He had subsequent service in the Army National Guard between June 1987 and November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In May 2009, the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in December 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to these issues and remand the case for readjudication in accordance with the JMR. 

In August 2012, the Board remanded the matter to satisfy an outstanding hearing request.  In November 2012, the Veteran testified at a hearing before the Board; a transcript of the hearing has been obtained. 

In February and August 2013, the Board remanded the claims for further development and adjudication. 





FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran does not have a diagnosis of diabetes mellitus.

2.  The preponderance of the evidence shows that hypertension is not related to and did not have its onset in service, and was not caused or aggravated by a service-connected disorder.

3.  The preponderance of the evidence shows that a heart disorder, diagnosed as left ventricular hypertrophy, is not related to and did not have its onset in service, and was not caused or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in or aggravated during active duty and is not proximately due to, the result of, or chronically aggravated by, a service-connected disorder.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

3.  A heart disorder was not incurred in or aggravated during active duty and is not proximately due to, the result of, or chronically aggravated by, a service-connected disorder.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in September and November 2004.  The letters addressed all of the notice requirements and were sent prior to the initial unfavorable rating decision in August 2005.

The duty to assist the Veteran also has been satisfied in this case.  The Veteran's service entrance examination, VA treatment records and VA examination reports are all in the claims file.  Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was last remanded in August 2013 in order to obtain outstanding treatment records and to obtain further VA medical opinions.  Specifically, the RO was requested to try and obtain hospitalization reports from Fort Sill, Oklahoma and certain VA records from the North Texas and Little Rock VA Medical Centers.  The record reflects the RO's attempts to retrieve these records but was unsuccessful.  The RO informed the Veteran of the unavailability of these records in letters dated in October and November 2013.  Moreover, further VA medical opinions were provided by a VA examiner in November 2013.   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as diabetes mellitus and hypertension are listed under 38 C.F.R. § 3.309(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Unfortunately, aside from his service entrance examination, the Veteran's service treatment records are not available in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claims has been undertaken with this heightened obligation in mind.

Diabetes Mellitus

The Veteran contends that he was diagnosed with diabetes mellitus while hospitalized during service at Fort Sill, Oklahoma in 1986.  As noted above, most of the Veteran's service treatment records are not available in this case.  However, an August 2004 VA progress note shows that the Veteran was actively taking insulin injections.

A March 2013 VA examination report reflects that the examiner reviewed the Veteran's claims file and medical records but did not find any documentation that the Veteran was ever diagnosed as having diabetes or had other findings consistent with the diagnosis of diabetes mellitus.  The examiner noted that lab values (including A1cs) dating back to 1999 were reviewed and were not consistent with a diagnosis of diabetes.  The Veteran's present A1c was 5.2 which was not consistent with diabetes.  Thus, the examiner concluded that the Veteran did not have diabetes mellitus consistent with onset during this active period of service or related to his active service period.     

Following appellate review in August 2013, the Board determined that further VA opinion was warranted with consideration of the August 2004 progress note.

Further opinion was provided by a VA examiner in November 2013.  The examiner considered the Veteran's contention that he was diagnosed with diabetes in 1986 while hospitalized in Fort Sill as well as the August 2004 VA progress note showing that he was actively taking insulin injections.  However, the examiner noted that while records from Fort Sill or other service treatment records are not of record, clinical records from December 1998 to July 2013 do not show documentation of diabetes mellitus.  The examiner noted that the Veteran denied any acute or chronic medical illnesses on discharge summary dated in December 1998.  Also, the examiner noted that multiple HgA1c's dating from May 2008 to July 2013 have been within normal limits ranging from 5.2 to 5.8 and that the most recent glucose level from October 2013 was 85.  Therefore, the examiner concluded that there is no evidence to confirm that the Veteran has ever had diabetes mellitus.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, although the Veteran has reported he has diabetes mellitus and a single August 2004 VA progress note states that he was actively taking insulin, the competent medical evidence shows otherwise.  The VA examiners of record have reviewed the Veteran's pertinent medical records and could not find or confirm a diagnosis diabetes mellitus based on any laboratory findings.  Although the Veteran is competent to report his symptoms and observations, as a lay person, or a contemporaneous diagnosis reported to him, he is not competent to diagnose diabetes as such a diagnosis requires laboratory testing and interpretation of laboratory test results regarding glucose levels.  See Jandreau v. Nicholson, supra. 

As the Veteran does not have a current disability of diabetes, service connection is not warranted.  

Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2015).

The Veteran contends that his blood pressure was elevated in 1984 when he was in Fort Sill and that he thinks that it has been poorly controlled.

On VA general medical examination in July 1997, the Veteran had a blood pressure reading of 130/86.  

The Veteran underwent a VA examination in March 2013.  The examiner indicated that the Veteran's claims folder had been reviewed.  In particular, the examiner noted that a July 1989 VA treatment record showed a blood pressure reading of 120/80.   An October 1989 treatment record showed a blood pressure reading of 110/80.  In August 1997, a blood pressure reading of 106/56 was recorded.  A June 1999 treatment record showed a blood pressure reading of 130/84.  The examiner stated that the Veteran was not on any blood pressure medications at the time of any of these visits and that the vital signs record indicated normal blood pressure readings with no anti-hypertensive medicines in 1997 when initial readings were recorded with readings slightly increasing gradually.  The examiner stated that in 2003, the Veteran was clearly being treated for hypertension.  Therefore, the examiner noted that the Veteran did not have a diagnosis of hypertension prior to 1998 which was 11 years after his active service.  

In August 2013, the Board remanded the issue for consideration of the claim as secondary to the Veteran's service-connected PTSD.

In November 2013 VA examination report, the examiner opined that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD.  The rationale provided was that there are no studies documenting any relation between hypertension to PTSD. 

In this case, the medical evidence clearly shows a current diagnosis of hypertension. At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.

Moreover, the record does not appear to demonstrate any type of chronic disability dating back to service.  The evidence shows that the Veteran was diagnosed with hypertension in 2003, approximately 16 years after his separation from service -- a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the more probative evidence of record does not link a current diagnosis of hypertension to the Veteran's military service.

As to secondary service connection, the November 2013 VA examiner found that the Veteran's hyertenison was not caused or aggravated by his service-connected PTSD as the medical evidence does not establish any such relationship.  This evidence is highly probative and stands uncontradicted in the record.  Moreover, since service connection is not established for diabetes mellitus, the Veteran's claim for entitlement to service connection for hypertension as secondary to diabetes mellitus is moot.  

Heart Disorder

VA treatment records dated in September 2001 show that the Veteran was seen with complaints of atypical chest pain but a diagnosis of heart disease was not made.  A heart catheterization was performed in August 2004 but no significant coronary artery disease was seen.  

On VA examination in March 2013, an echocardiogram was performed and showed left ventricular hypertrophy which the examiner opined was more likely than not secondary to the Veteran's poorly controlled hypertension.

In August 2013, the Board remanded the issue for consideration of the claim as secondary to the Veteran's service-connected PTSD.

In a November 2013 VA examination report, the examiner opined that the Veteran's heart disorder was not caused by or aggravated by his service-connected PTSD.  The rationale provided was that there are no studies documenting any relation between a heart disorder to PTSD. 

In this case, a current heart disorder, diagnosed as left ventricluar hypertrophy, has been established.  However, the evidence shows that the Veteran was diagnosed with left ventricular hypertrophy in 2013, more than 26 years after his separation from service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the more probative evidence of record does not link the current heart disorder to the Veteran's military service.

As to secondary service connection, the November 2013 VA examiner found that the Veteran's heart disorder was not caused or aggravated by his service-connected PTSD as the medical evidence does not establish any such relationship.  This evidence is highly probative and stands uncontradicted in the record.  Moreover, since service connection is not established for diabetes mellitus, the Veteran's claim for entitlement to service connection for a heart disorder as secondary to diabetes mellitus is moot.  

Although the Veteran might believe that his hypertension and heart disorder are related to or aggravated by a service-connected disability, his lay opinion is outweighed by the medical evidence against the claims.  In this regard, the Board has considered the Veteran's assertions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2007).  Concerning this, the Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his hypertension and heart disorder are caused or aggravated by a service-connected disability.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnoses of his current hypertension and heart disorder do not constitute competent evidence because the cause of his hypertension and heart disorder are medical matters and not capable of lay observation.  Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claims for service connection for hypertension and a heart disorder as secondary to a service-connected disorder. 

Accordingly, because the medical evidence of record does not support a finding that the Veteran's current hypertension and heart disorder either were incurred in active service, or are due to any service-connected disability, there is no basis upon which to grant either claim on a direct or secondary basis.
        
 
ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, to include as secondary to a service-connected disorder, is denied.

Service connection for a heart disorder, to include as secondary to a service-connected disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


